Case 2:15-cv-07930-DMG-MRW Document 107 Filed 02/15/19 Page 1 of 4 Page ID #:1489



        1 Aaron C. Gundzik (State Bar No. 132137)
            Rebecca G. Gundzik (State Bar No. 138446)
        2 GARTENBERG GELFAND HAYTON LLP
            15260 Ventura Blvd., Suite 1920
        3 Sherman Oaks, CA 91403
            Telephone: (213) 542-2100
        4 Facsimile: (213) 542-2101

        5 Attorneys for Plaintiffs

        6 Evan R. Moses (State Bar No. 198099)
            OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
        7 400 South Hope Street, Suite 1200
            Los Angeles, CA 90071
        8 Telephone: (213) 438-5855
            Facsimile: (213) 239-9045
        9
          Attorneys for Defendants
       10 FIDELITY NATIONAL INFORMATION SERVICES, INC. and FIS MANAGEMENT
          SERVICES, LLC
       11
            Al M. De La Cruz (state bar no. 151388)
       12 Jordon Ferguson (state bar no. 276578)
            MANNING & KASS ELLROD, RAMIREZ, TRESTER LLP
       13 19800 Macarthur Blvd, Suite 900
            Irvine, California 92612
       14 Telephone: (949) 440-6690
            Facsimile: (949) 474-6991
       15
            Attorneys For Non-Party Settlement Administrator,
       16 SIMPLURIS, INC.

       17                            UNITED STATES DISTRICT COURT
       18                   CENTRAL DISTRICT OF CALIFORNIA
          JONATHAN BROMBERG,                       Case No.: 2:15-CV-7930
       19 individually and on behalf of all others
          similarly situated,                      Case No.: 2:16-CV-7632
       20
                     Plaintiff,                        JOINT REPORT
       21                                              REGARDING SETTLEMENT
                               vs.                     AND TRUE-UP DATA
       22
            FIDELITY NATIONAL
       23 INFORMATION SERVICES, INC., et
            al.,
       24
                     Defendants.
       25

       26
       27

       28
            4839-5206-3880.1
                                                   1
                                             JOINT REPORT
Case 2:15-cv-07930-DMG-MRW Document 107 Filed 02/15/19 Page 2 of 4 Page ID #:1490



            ALEXIS MAITCHOUKOW,
        1 individually and on behalf of all others
            similarly situated
        2
                     Plaintiff,
        3
                               vs.
        4
            FIDELITY NATIONAL
        5 INFORMATION SERVICES, INC., et
            al.,
        6
                     Defendants.
        7

        8            This report is submitted jointly by the attorneys of record for Plaintiffs
        9 Jonathan Bromberg and Alexis Maitchoukow (together, "Plaintiffs"),

       10 Defendants Fidelity National Information Services, Inc. and FIS Management

       11 Services, LLC (together, "Defendants") and non-party Settlement

       12 Administrator, Simpluris, Inc., ("Simpluris") (collectively, the “Participants”)

       13 pursuant to the Court’s January 18, 2019 minute order after the sealed status

       14 conference.

       15            Pursuant to those minutes, Simpluris expected to provide calculations for
       16 the true-up payments to class members by February 8, 2019. Thereafter, on

       17 February 15, 2019, the Participants were to provide a joint report to the Court,

       18 a draft letter to class members and a proposed order.
       19            Simpluris performed diligence on the raw data provided by Defendants
       20 in order to perform the true-up calculations. On or about February 6, 2019,

       21 Simpluris provided to Defendant's counsel a summary of the variances between

       22 the raw data and the cumulative totals estimated by Defendants and their

       23 counsel. On or about February 8, 2019, Simpluris provided to Defendant's

       24 counsel the estimated true-up calculations based on the cumulative totals

       25 estimated by Defendants and their counsel.

       26            On February 11, 2019, Simpluris, Defendants, and their counsel engaged
       27 in a further telephone conference regarding the variances identified between

       28
            4839-5206-3880.1
                                                       2
                                               JOINT REPORT
Case 2:15-cv-07930-DMG-MRW Document 107 Filed 02/15/19 Page 3 of 4 Page ID #:1491



        1 the raw data and the cumulative totals estimated by the parties and their

        2 counsel.

        3            Simpluris provided the true-up calculations to Plaintiffs’ counsel on
        4 Wednesday, February 13, 2019. After reviewing the calculations, Plaintiffs’

        5 counsel raised several questions about the calculations. Those questions were

        6 answered on Thursday, February 14, 2019. As a result, Plaintiffs’ counsel is

        7 not yet in a position to approve the true-up calculations. Plaintiffs’ counsel

        8 expects to be in a position to approve the true-up calculations by Friday,

        9 February 22, 2019. Accordingly, the Participants request that the Court extend

       10 the deadline for submitting the joint report, letter and order up to February 22,

       11 2019.

       12 DATED: February 15, 2019             GARTENBERG GELFAND HAYTON LLP
       13
                                               /s/ Aaron C. Gundzik____________
       14                                      Aaron C. Gundzik
       15                                      Attorneys for Plaintiffs JONATHAN
                                               BROMBERG and ALEXIS
       16                                      MAITCHOUKOW, individually and on behalf
                                               of all others similarly situated
       17
            DATED: February 15, 2019           MANNING & KASS ELLROD, RAMIREZ,
       18                                      TRESTER LLP
       19
                                               /s/ Jordon Ferguson    _______________
       20                                      Jordon Ferguson
       21                                      Attorneys for Third-Party Administrator
                                               SIMPLURIS, INC.
       22
             DATED: February 15, 2019 OGLETREE, DEAKINS, NASH, SMOAK &
       23                             STEWART, P.C.

       24

       25
                                               By: /s/ Evan R. Moses
       26
                                               Attorneys for Defendants
       27                                      FIDELITY NATIONAL INFORMATION
                                               SERVICES, INC. and FIS MANAGEMENT
       28                                      SERVICES, LLC
            4839-5206-3880.1
                                                      3
                                              JOINT REPORT
Case 2:15-cv-07930-DMG-MRW Document 107 Filed 02/15/19 Page 4 of 4 Page ID #:1492



        1                                    ATTESTATION
        2            Pursuant to L.R. 5-4.3.4, Aaron C. Gundzik hereby attests that all other
        3 signatories listed, and on whose behalf the filing is submitted, concur in this

        4 filing’s content and have authorized the filing.

        5
                                                     /s/ Aaron C. Gundzik____________
        6                                            Aaron C. Gundzik
        7

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18
       19

       20

       21

       22

       23

       24

       25

       26
       27

       28
            4839-5206-3880.1
                                                      4
                                              JOINT REPORT
